NORTHCUTT, Judge.
C.B. challenges his adjudication of delinquency for arson of an occupied dwelling. He raises three issues in this appeal, but we find merit in only one. The written order of commitment does not conform to the court’s oral pronouncement. At the hearing, the court ordered that C.B. be placed in a level 8 restrictiveness facility, but the written order designates commitment in level 10 or level 8. We remand and direct the circuit court to conform the written order to its oral pronouncement. We affirm C.B.’s other two points on appeal without discussion.
Adjudication of delinquency affirmed, remanded to correct written order.
ALTENBERND, A.C.J., and BLUE, J., Concur.